OPINION.
BOND, J.
*38Appellate Jurisdiction : correct instruotion. *37(After stating the facts as above). — The only question involved in this appeal is whether or not the instruction quoted in the statement is a correct *38declaration of law. That question may be decided without any reference to the Constitu^on the United States. Its determination depends solely upon the application of certain legal principles pertinent to the right of persons to recover for the construe-, tion or maintenance of nuisances. It is in nowise dependent' upon the application of any provision contained in the Federal Constitution. In the argument submitted in this court no reference is made to the Federal Constitution as the source which must determine the correctness of the instruction in question. None of its provisions can be of the slightest aid in determining that question. [Brookline Canning & Packing Co. v. Evans, 238 Mo. l. c. 604, 605.] It is the duty of this court to guard and enforce the delimitation of its own jurisdiction and that of the courts of appeal fixed by the Constitution. Hence, as aptly said by Woodson, J., it “will not permit parties litigant to confer jurisdiction upon it either by stipulation or by acquiescence.” [Vandeventer v. Bank, 232 Mo. l. c. 622.]
The appeal in this case presents nothing proper for review in this court, since the amount in controversy is clearly within the jurisdiction of the St. Louis Court of Appeals: and the instruction presents no question which would divest that court of the right to rule upon its propriety. This case is, therefore, transferred to the St. Louis Court of Appeals.
Wood-son, P. J., Lamm and Graves, JJ., concur.